 


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION


MICHAEL JOHNSON,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
       vs.                                           )       Case No. 2:16-cv-04213-MDH
                                                     )
ATKINS NUTRITIONALS, INC.,                           )
                                                     )
               Defendant.                            )


                        ORDER OF DISMISSAL WITH PREJUDICE

       Before the Court is the parties’ Stipulation of Dismissal With Prejudice (Doc. 111). The

parties stipulate that the matter should be dismissed with prejudice, each party to bear its own

costs and attorneys’ fees. Wherefore, the Court GRANTS the parties’ Stipulation of Dismissal

With Prejudice and hereby dismisses this case in its entirety with prejudice, and with each party

to bear its own costs and attorneys’ fees.


       IT IS SO ORDERED.
DATED:         November 16, 2018
                                                      /s/ Douglas Harpool________________
                                                        DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE




 
        Case 2:16-cv-04213-MDH Document 112 Filed 11/16/18 Page 1 of 1
